Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  line 2, “Mmimo” should be changed to “mMIMO”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hojjat et al (US11,177,565 B2) in view of Rowell (US 2018/0175916). 
Regarding claims 1-2 and 6, Hojjat discloses in Figures 3, 8, 10, a multiband antenna system, comprising: a first massive multiple input multiple output (mMIMO) antenna array comprising a plurality of first antenna elements (30) configured for use in a first frequency band; a second antenna array comprising a plurality of second antenna elements (dipole antenna elements 20, Figs. 3, 3A, 8, 10) configured for use in a second frequency band, the second frequency band being lower than the first frequency band, and the second antenna array being at least partially interleaved with the first mMIMO antenna array; a distribution network configured to distribute input and/or output signals of the plurality of second antenna elements arranged in a distribution layer (“the dipole antenna elements are fed from the front of the reflector”, see col. 7, lines 18-42); wherein the first mMIMO antenna array comprises a reflector (see par. 0059).

Rowell discloses in Figure 4, a transition device comprising: a first set of first connectors (output ports of 406) configured to connect to the first mMIMO antenna array, a second set of second connectors (input ports of 406) configured to connect to a mMIMO radio frequency (RF) module (403), and interconnections from the first set of first connectors to the second set of second connectors traversing the distribution layer. It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the first mMIMO antenna array of Hojjat with the mMIMO antenna array having the transition device as taught by Rowell to reduce cost, package size and complexity of the antenna system. Therefore, to employ having the first and second connectors as claimed invention would have been obvious to person skill in the art.
Hojjat is silent on the distribution layer parallel to the reflector. However, the arrangement of distribution layer parallel to reflector to optimize the radiation characteristic of the antenna system not new in the art of antenna. One of such examples is the teaching of Buondelmonte, (US 2017/0170549), in Figure 2, the distribution layer (104) parallel to the reflector (110). Therefore, to employ having the distribution layer as claimed invention would have been obvious to person skill in the art.
Regarding claims 7-9, as applied 10 claim 1, Rowell discloses, in Figure 4, wherein the interconnections equalize a phase of each signal for each of the first antenna elements; wherein the interconnections have individual physical lengths for providing the equalization;
the mMIMO RF module (403) configured to drive the first mMIMO antenna array, wherein the second connectors are connected to the mMIMO RF module (403).
Regarding claims 10-11, as applied to claim 1, the combination of Hojjat (Fig. 3c) and Rowell (Fig. 4) discloses, wherein the first mMIMO array further comprises a feeding network (Integrated ABFN+feed boards for high hand array, see Fig. 3c) connected to the first antenna elements, wherein the first connectors are connected to the feeding network; wherein the feeding network provides a feeding connection to more than one of the first antenna elements for one of the first connectors.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hojjat et al (US11,177,565 B2) in view of Rowell (US 2018/0175916) and further in view of Adams et al (US 2009/0322608).
Regarding claims 3 and 5, the combination of Hojjat and Rowell discloses every feature of claimed invention as expressly recited in claim 1, except for the distribution network comprising gaps through which the interconnections traverse the distribution network; and wherein the distribution network is physically split into distribution sub-networks for different polarisations, wherein the gaps are arranged between the distribution sub-networks.
Adams disclose sin Figure 7, the distribution network (8a, 8b) comprising gaps through which the interconnections traverse the distribution network; and wherein the distribution network is physically split into distribution sub-networks (8a, 8b) for different polarisations (Pol A, Pol B), wherein the gaps are arranged between the distribution sub-networks (8a, 8b).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the distribution layer of Hojjat with the distribution layer as taught by Adams to improve decoupling with respect to the antenna element units of the same polarization planes in adjacent antenna columns. Therefore, to employ having the distribution layer as claimed invention would have been obvious to person skill in the art.
Regarding claim 4, as applied to claim 3, the combination of Hojjat, Rowell and Adams (Fig, 4) discloses in Figure 4, wherein each interconnection comprises a first part traversing the distribution 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845